Motion by defendants (Public Staff and Southern Bell) to dismiss appeal by plaintiff (MCI) for lack of substantial constitutional question allowed 5 May 1988. Petition by plaintiff (MCI) for discretionary review pursuant to G.S. 7A-31 denied 5 May 1988.
Petition by plaintiff (U.S. Sprint) for discretionary review pursuant to G.S. 7A-31 denied 5 May 1988.
Motion by defendants (Public Staff and Southern Bell) to dismiss appeal by defendant (NCLDA) for lack of substantial constitutional question allowed 5 May 1988. Petition by defendant (NCLDA) for discretionary review pursuant to G.S. 7A-31 denied 5 May 1988.